Exhibit 10.24(d)
Synaptics Incorporated
2010 Incentive Compensation Plan
Deferred Stock Award Agreement
Synaptics Incorporated (the “Company”) wishes to grant to
[                                        ] (the “Participant”) a Deferred Stock
Award (the “Award”) pursuant to the provisions of the Company’s 2010 Incentive
Compensation Plan (the “Plan”). The Award will entitle the Participant to shares
of Stock from the Company, if the Participant meets the vesting requirements
described herein. Therefore, pursuant to the terms of the attached Notice of
Grant (“Notice of Grant”) and this Deferred Stock Award Agreement (the
“Agreement”), the Company grants the Participant the number of Deferred Stock
Units listed below in Section 2.
The details of the Award are as follows:
1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions of this Agreement and of the Plan. All capitalized terms in this
Agreement shall have the meaning assigned to them in this Agreement, or, if such
term is not defined in this Agreement, such term shall have the meaning assigned
to it under the Plan.
2. Deferred Stock Award. The Company hereby grants to the Participant
[          ] Deferred Stock Units as of [Grant Date] (the “Grant Date”). Such
number of Deferred Stock Units may be adjusted from time to time pursuant to
Section 10(c) of the Plan.
3. Vesting and Forfeiture of Deferred Stock Units.
(a) Vesting. The Participant shall become vested in the Deferred Stock Units in
accordance with the vesting schedule in the Notice of Grant.
(b) Forfeiture. The Participant shall forfeit any unvested Deferred Stock Units,
if any, in the event that the Participant’s Continuous Service is terminated for
any reason, except as otherwise determined by the Plan Administrator in its sole
discretion, which determination need not be uniform as to all Participants.
4. Settlement of Deferred Stock Units Award.
(a) Delivery of Stock. The Company shall deliver to the Participant one share of
Stock for each vested Deferred Stock Unit subject of this Agreement. Shares of
Stock shall be delivered on the following dates:
[                                                        ]
(b) Once shares of Stock are delivered with respect to vested Deferred Stock
Units, such vested Deferred Stock Units shall terminate and the Company shall
have no further obligation to deliver shares of Stock for such vested Deferred
Stock Units.

 

1



--------------------------------------------------------------------------------



 



(c) [Deferral of Delivery. Notwithstanding the foregoing, the Participant may
elect, in a writing received by the Plan administrator at least twelve
(12) months prior to a Delivery Date, to defer that date until any later date
(which such date is at least five years after the original Delivery Date).]
5. No Rights as Shareholder until Delivery. The Participant shall not have any
rights, benefits, or entitlements with respect to any Stock subject to this
Agreement unless and until the Stock has been delivered to the Participant. On
or after delivery of the Stock, the Participant shall have, with respect to the
Stock delivered, all of the rights of an equity interest holder of the Company,
including the right to vote the Stock and the right to receive all dividends, if
any, as may be declared on the Stock from time to time.
6. Adjustments in Case of Certain Corporate Transactions. In the event of a
proposed sale of all or substantially all of the Company’s assets or any
reorganization, merger, consolidation, or other form of corporate transaction in
which the Company does not survive, or in which the shares of Stock are
exchanged for or converted into securities issued by another entity, then the
successor or acquiring entity or an affiliate thereof may, with the consent of
the Committee, assume this Award or substitute an equivalent award. If the
successor or acquiring entity or an affiliate thereof does not cause such an
assumption or substitution, then this Award shall terminate upon the
consummation of such sale, merger, consolidation, or other corporate
transaction. Immediately prior to and contingent on the consummation of a
corporate transaction as described in this Section 6, the Company shall deliver
shares of Stock to the extent of the vested Deferred Stock Units as of the date
of the consummation of such corporate transaction.
7. Tax Provisions.
(a) Tax Consequences. The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local, and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Agreement.
(b) Withholding Obligations. At the time the Award is granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant,
including the shares of Stock deliverable pursuant to this Award, and otherwise
agrees to make adequate provision for, any sums required to satisfy the federal,
state, local, and foreign tax withholding obligations of the Company or a
Related Entity, if any, which arise in connection with the Award.
The Company, in its sole discretion, and in compliance with any applicable legal
conditions or restrictions, may withhold from fully vested shares of Stock
otherwise deliverable to the Participant upon the vesting of the Award a number
of whole shares of Stock having a Fair Market Value, as determined by the
Company as of the date the Participant recognizes income with respect to those
shares of Stock, not in excess of the amount of tax required to be withheld by
law (or such lower amount as may be necessary to avoid adverse financial
accounting treatment). Any adverse consequences to the Participant arising in
connection with such Stock withholding procedure shall be the Participant’s sole
responsibility.

 

2



--------------------------------------------------------------------------------



 



In addition, the Company, in its sole discretion, may establish a procedure
whereby the Participant may make an irrevocable election to direct a broker
(determined by the Company) to sell sufficient shares of Stock from the Award to
cover the tax withholding obligations of the Company or any Related Entity and
deliver such proceeds to the Company.
Unless the tax withholding obligations of the Company or any Related Entity are
satisfied, the Company shall have no obligation to issue a certificate for such
shares of Stock.
(c) Section 409A Amendments. The Company agrees to cooperate with the
Participant to amend this Agreement to the extent either the Company or the
Participant deems necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to the Participant under Code Section 409A
and any temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, but only to the extent such amendment would not have an
adverse effect on the Company and would not provide the Participant with any
additional rights, in each case as determined by the Company in its sole
discretion.
8. Consideration. With respect to the value of the shares of Stock to be
delivered pursuant to the Award, such shares of Stock are granted in
consideration for the services the Participant shall provide to the Company
during the vesting period.
9. Transferability. The Deferred Stock Units granted under this Agreement are
not transferable otherwise than by will or under the applicable laws of descent
and distribution. In addition, the Deferred Stock Units shall not be assigned,
negotiated, pledged, or hypothecated in any way (whether by operation of law or
otherwise), and the Deferred Stock Units shall not be subject to execution,
attachment, or similar process.
10. General Provisions.
(a) Employment At Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in the service of the Company or its
Related Entities for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related Entity
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate the Participant’s service at any
time for any reason, with or without cause.
(b) Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days’ advance written notice under this section to all
other parties to this Agreement.
(c) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.

 

3



--------------------------------------------------------------------------------



 



(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or the Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the Award, that provision shall be stricken as
to that jurisdiction and the remainder of this Agreement and the Award shall
remain in full force and effect).
(e) No Trust or Fund Created. Neither this Agreement nor the grant of the Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and the Participant or any other
person. The Deferred Stock Units subject to this Agreement represent only the
Company’s unfunded and unsecured promise to issue Stock to the Participant in
the future. To the extent that the Participant or any other person acquires a
right to receive payments from the Company pursuant to this Agreement, that
right shall be no greater than the right of any unsecured general creditor of
the Company.
(f) Cancellation of Award. If any Deferred Stock Units subject to this Agreement
are forfeited, then from and after such time, the person from whom such Deferred
Stock Units are forfeited shall no longer have any rights to such Deferred Stock
Units or the corresponding shares of Stock. Such Deferred Stock Units shall be
deemed forfeited in accordance with the applicable provisions hereof.
(g) Participant Undertaking. The Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Participant or the shares of
Stock deliverable pursuant to the provisions of this Agreement.
(h) Amendment, Modification, and Entire Agreement. No provision of this
Agreement may be modified, waived, or discharged unless that waiver,
modification, or discharge is agreed to in writing and signed by the Participant
and the Plan administrator. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan. In the event of
a conflict between the Plan and this Agreement, the terms of the Plan shall
govern. The Participant further acknowledges that as of the Grant Date, this
Agreement and the Plan set forth the entire understanding between the
Participant and the Company regarding the acquisition of Stock pursuant to this
Award and supersede all prior oral and written agreements on that subject with
the exception of awards from the Company previously granted and delivered to the
Participant. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

 

4



--------------------------------------------------------------------------------



 



(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Delaware without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.
(j) Interpretation. The Participant accepts this Award subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan. The
undersigned Participant hereby accepts as binding, conclusive, and final all
decisions or interpretations of the Plan Administrator upon any questions
arising under this Agreement.
(k) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs, and legatees of Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms hereof. The Company may assign its rights and
obligations under this Agreement, including, but not limited to, the forfeiture
provision of Section 3(b) to any person or entity selected by the Board.
(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
(m) Headings. Headings are given to the Sections and Subsections of this
Agreement solely as a convenience to facilitate reference. The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
11. Representations. The Participant acknowledges and agrees that the
Participant has reviewed the Agreement in its entirety, has had an opportunity
to obtain the advice of counsel prior to executing and accepting the Award, and
fully understands all provisions of the Award.
[Remainder of Page Intentionally Blank]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

            SYNAPTICS INCORPORATED
      By:         Title:               

            PARTICIPANT




 

      Address:                        

 

